Citation Nr: 1443730	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  12-04 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for patellar spurs of the right knee.

2.  Entitlement to an initial compensable disability rating for calcaneal spurs, right heel.

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to August 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for patellar spurs of the right knee and assigned a 10 percent disability rating, effective May 28, 2009, and calcaneal spurs of the right heel and assigned a noncompensable disability rating, effective May 28, 2009.  Subsequently, in a July 2011 rating decision, the RO continued the disability ratings assigned for the Veteran's patellar spurs of the right knee and calcaneal spurs of the right heel.

The Veteran testified at a Travel Board hearing before the undersigned  Veterans Law Judge in July 2013.  A transcript of this hearing was prepared and associated with the claims file.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  A review of the documents in such file reveals that there are additional VA treatment records related to the Veteran's claims on appeal.  These records have been reviewed and considered by the Board.

At the July 2013 hearing, the Veteran reported that he was retired, but unable to work because he could not walk.  Additionally, the July 2010 VA examiner stated that the Veteran was unemployed due to medical disabilities.  The Board interprets these statements as raising a claim for total disability rating based on individual unemployability due to service-connected disabilities.  The RO has not expressly developed or adjudicated that issue.  Nevertheless, a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  When, as here, evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the Veteran raised the issue of entitlement to TDIU while challenging the ratings for a right knee disability and calcaneal spurs of the right heel.  Therefore, his TDIU claim is part of the increased rating claims for a right knee disability and calcaneal spurs of the right heel, and the Board has jurisdiction over these issues.

The issues of entitlement to an initial disability rating in excess of 10 percent for patellar spurs of the right knee and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran's calcaneal spurs of the right heel, has been manifested by no more than mild symptomatology.

2.  The competent and probative medical evidence of record does not show that the Veteran's service-connected calcaneal spurs of the right heel is so exceptional or unusual that referral for extra-schedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for service-connected calcaneal spurs of the right heel have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10,  4.71a, Diagnostic Code 5279-5284 (2013).

2.  Application of the extra-schedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection for calcaneal spurs of the right heel.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App.  128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.   

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and private and VA treatment records, and afforded the Veteran VA examinations in July 2010 and June 2014.  The record does not otherwise indicate any additional existing evidence that is necessary for a fair adjudication of the increased rating claim for calcaneal spurs of the right heel that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,   16 Vet. App. 183 (2002).

As already indicated, in July 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issue on appeal and solicited information from the Veteran regarding the severity of his service-connected calcaneal spurs of the right heel.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Additionally, the hearing discussion did not reveal any additional evidence that might be available pertaining to the increased rating claim for the Veteran's calcaneal spurs of the right heel that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

II. Initial Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board has reviewed all of the evidence in the Veteran's claims file, including his VA treatment records, private treatment records, VA examination report, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for an increased disability rating for calcaneal spurs of the right heel.

The Veteran was initially granted service connection and assigned a noncompensable disability rating for calcaneal spurs of the right heel, in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4.71a, Diagnostic Code (DC) 5271 (2013) for ankle limitation of motion.  However, the Board has found that the Veteran's service-connected calcaneal spurs of the right heel is more appropriately rated under 38 C.F.R. Part 4.71a, DC 5284 for a foot injury as opposed to ankle limitation of motion.  Butts v. Brown, 5 Vet. App. 532 (1993) (the assignment of a particular diagnostic code is always a matter within the purview of a VA adjudicator).

Under Diagnostic Code 5284, foot injuries will be rated as 10 percent disabling when moderate, 20 percent disabling when moderately severe, or 30 percent disabling when severe.  38 C.F.R. § 4.71a, DC 5284.   Additionally, a Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot will be rated at 40 percent disabling.  38 C.F.R. § 4.71a.

Turning to the evidence of record, a September 2008 private treatment record noted that the Veteran had heel pain, tenderness, and physical activity decrease.  The problem location was the plantar aspect of the right heel.  The examination showed pain to palpation of plantar-medial heel, pain to palpation of plantar-medial heel extending into the arch, no pain with side to side compression, and pain with palpation to the insertion of the plantar fascia right.  X-rays of the foot taken in two views revealed no evidence of fracture, tumor, infection, and congenital abnormality, however there was a bone spur located at the right plantar calcaneus of the right heel.  The physician's impression was a calcaneal spur and plantar fasciitis of the right foot.  VA treatment records show that the Veteran reported foot pain and was wearing custom orthotics, which he reported helped some.  

The Veteran was afforded a VA examination in July 2010.  The Veteran reported intermittent four out of ten foot pain aggravated by walking and prolonged standing.  He wore metatarsal supports in his right shoe with mild positive response.  He had undergone physical therapy with no relief.  The Veteran reported that he could stand approximately 30 minutes, and walk for five minutes before needing to rest due to foot pain.  The examiner noted that the Veteran was unemployed due to medical disabilities.  Additionally, in daily living, the Veteran had difficulty standing and performing repetitive motion chores, such as mopping and sweeping, due to both knee and foot pain.  Flare-ups in the foot were primarily related to walking and varied in severity and duration with the frequent effect of having to stay off of his feet.  Upon examination, there were no corns, calluses, or edema of the right foot.  The arch was normal and there was no tenderness to palpation.  Additionally, the examiner noted that range of motion was normal and nonpainful, and weight bearing was normal.  The January 2009 right foot x-ray showed calcaneal spurs.  

At the July 2013 hearing, the Veteran reported that he would get shooting pains in his foot, and received shots in the heel to help with the pain. 

The Veteran was afforded a VA foot conditions examination in June 2014.  The examiner diagnosed the Veteran with right foot plantar fasciitis and calcaneal spur of the right heel.  The Veteran reported heel pain with prolonged standing and walking.  He did not report that flare-ups impacted the function of his foot.  The Veteran reported having functional loss or functional impairment of the foot, to include heel pain.  Upon examination, the Veteran did not have flatfeet (pes planus), Morton's neuroma, metatarsalgia, hammer toe, hallux valgus, hallux rigidus, acquired pes cavus (claw foot), or malunion or nonunion of tarsal or metatarsal bones.   The Veteran's right plantar fasciitis and heel spur were noted to be mild, and did not chronically compromise weight bearing. There was right foot pain noted on examination that contributed to functional loss, with pain on weight-bearing and non-weight-bearing.  The examiner noted that there was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  Lastly, the examiner noted that the Veteran's condition did not impact his ability to perform any type of occupational task. 

After a review of the evidence of record, although the Veteran reports worsening of his symptoms, it would not constitute an increase in the rating for his calcaneal spurs of the right heel.  

As noted above, to warrant a higher rating under DC 5284 the evidence must show a moderate foot injury.  Here, there is no showing that the Veteran's calcaneal spurs of the right heel is a moderate foot injury.  To that end, the June 2014 examiner stated that the Veteran's right plantar fasciitis and heel spur were noted to be mild, and did not chronically compromise weight bearing.  Additionally, the July 2010 VA examiner noted that upon examination, the Veteran's arch was normal and there was no tenderness to palpation.  Further, the examiner noted that range of motion was normal and nonpainful, and weight bearing was normal.  As such, a higher rating under DC 5284 is not warranted. 

While the Veteran reported pain and tenderness of the right foot, it did not result in additional functional impairment.  At the June 2014 examination, the Veteran reported function loss/impairment due to heel pain.  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).  Additionally, the June 2014 examiner noted that there was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  Further, the examiner noted that the Veteran's condition did not impact his ability to perform any type of occupational task. 

The Veteran is competent to describe his symptoms, and he is credible in his belief that the severity of his calcaneal spurs of the right foot is such that a compensable evaluation is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  His competent and credible lay evidence, however, is outweighed by the competent and credible medical findings of the VA examiners because they have expertise in evaluating the true severity of the Veteran's disability against the backdrop of such disabilities in general.  For these reasons, the Board finds that the Veteran's calcaneal spurs of the right foot do not more nearly approximate disability commensurate with a 10 percent rating under Diagnostic Code 5284. 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to a compensable disability rating for calcaneal spurs of the right foot must be denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).

The Board has also considered the potential applicability of other diagnostic codes.  Diagnostic Codes 5276 (flatfoot), 5277 (weak foot), 5278 (claw foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), and 5283 (malunion or nonunion of tarsal or metatarsal bones) are not applicable as they describe deformities other than for which service-connection has been established.  Specifically, upon examination at the June 2014 VA feet conditions examination, the examiner did not note that the Veteran suffered from flatfeet (pes planus), Morton's neuroma, metatarsalgia, hammer toe, hallux valgus, hallux rigidus, acquired pes cavus (claw foot), or malunion or nonunion of tarsal or metatarsal bones.   Therefore, the Veteran is not entitled to an increased disability rating under another foot diagnostic code.  38 C.F.R. Part 4.71a, DC 5276, 5277, 5278, 5279, 5280, 5281, and 5283.

III.  Extra-schedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extra-schedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The symptoms associated with the Veteran's service-connected calcaneal spurs of the right heel include pain with weight-bearing and non-weight bearing, and tenderness.  However, these symptoms of the Veteran's calcaneal spurs of the right heel are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describes his disability.  See 38 C.F.R. § 4.71a, DC 5284.  For this reason, referral for consideration of an extra-schedular rating is not warranted for this claim.  


ORDER

Entitlement to an initial compensable disability rating for calcaneal spurs of the right heel is denied.


REMAND

After a thorough review of the Veteran's VA claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to an increased disability rating for a right knee disability and a TDIU.

The Veteran contends that his right knee disability is worse than the 10 percent disability rating currently assigned.  The Veteran was last given a VA examination to assess the severity of his right knee disability in July 2010.  At the July 2013 hearing, the Veteran reported that he used a cane and sometimes crutches because of his knee disability.  He reported that his right knee would give way, swell, and hurt 24 hours a day.  He reported being given shots for the pain and a knee brace.  Additionally, the Veteran reported that his knee had worsened in the past two to three years.  

In this particular case, the July 2010 VA examination is too remote in time to address the current severity of the Veteran's service-connected right knee disability.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his right knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Furthermore, with respect to the Veteran's claim for a TDIU rating, the Board finds that this claim is also inextricably intertwined with his pending increased rating claim.  The TDIU claim cannot be reviewed while this pending claim remains unresolved.  Thus, adjudication of the TDIU claim must be held in abeyance pending further development of the Veteran's increased rating claim.  Moreover, because the Veteran has not yet undergone a VA examination with respect to his TDIU claim, the Board finds that, on remand, a VA examination and opinion to ascertain the impact of his service-connected disabilities on his employment.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).

Lastly, the Board finds that a remand is also necessary to obtain any outstanding VA and private treatment records with respect to the Veteran's right knee disability.  The virtual claims file contains VA treatment records through January 2012.  At the April 2012 hearing, the Veteran reported that he was receiving orthopedic treatment at the hospital for his right knee disability.  It is unclear if this private or VA treatment.  As these treatment records may contain information pertinent to his claim, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1) The RO should obtain all outstanding VA treatment records dated from January 2012 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his right knee disability.   

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2) After completing the development requested above to the extent possible, the Veteran should be scheduled for a VA examination to determine the current level of severity of his service-connected right knee disability (patellar spurs).  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary testing should be performed, to include x-rays.

The examiner should write a comprehensive report discussing the current severity of the Veteran's right knee disability.  All necessary testing should be provided, including range of motion tests on extension and flexion.  

The examiner should also be asked to determine whether the right knee exhibits weakened movement, excess fatigability, instability, or incoordination attributable to the service-connected disabilities; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995). 

Additionally, the examiner should specifically state if the Veteran has any recurrent subluxation or lateral instability of the right knee and, if so, whether those symptoms are slight, moderate, or severe.  

Furthermore, the examiner should state whether the Veteran has any ankylosis of the right knee.  

In addition, the examiner should state if the Veteran has dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Additionally, the examiner should state if the Veteran has symptomatic removal of semilunar cartilage.

The examiner should also state whether the Veteran has impairment of the tibia and fibula and, if so, describe the impairment.

In addition, the examiner should discuss the degree of occupational impairment attributable to the Veteran's service connected disabilities, to include a right knee disability.  In particular, the examiner should describe what types of employment activities would be limited because of that service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent.  The examiner should also describe any other functional loss, to expressly include any social impairment arising from the Veteran's service-connected disabilities.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Thereafter, the RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO should readjudicate the Veteran's claim.  If the claim is denied, the RO should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


